  Case 20-40343         Doc 14     Filed 06/26/20 Entered 06/26/20 02:31:14        Desc Main
                                     Document     Page 1 of 3


C. Daniel Herrin
State Bar No. 24065409
HERRIN LAW, PLLC
4925 Greenville Avenue,Suite 455
Dallas, TX 75206
(469) 607-8551 Phone
(214) 722-0271 Fax
ATTORNEY FOR DEBTOR

                           UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

                                         §
PHILIP STEELE WARREN                     §   CASE NO. 20-40343
                                         §
           Debtor                        §   CHAPTER 13
________________________________________________________________________
                                         §
U.S. Bank Trust National Association, as §
Trustee of the Igloo Series IV Trust,
its successors and/or assignees          §
           Movant                        §
                                         §
VS.                                      §
                                         §
PHILIP STEELE WARREN                     §
                                         §
           Debtor                        §
                                         §

                 DEBTOR'S RESPONSE TO MOTION FOR RELIEF FROM STAY
TO THE HONORABLE JUDGE OF THIS COURT:

          COMES NOW, Philip Steele Warren, (hereinafter, "Debtor") in the above-styled and

numbered cause, and in response to the Motion for Relief from Stay of U.S. Bank Trust

National Association, as Trustee of the Igloo Series IV Trust,

its successors and/or assignees, ("Movant") in regard to the collateral referenced in Movant's

motion.

          Debtor respectfully shows:

        1.       The allegations of Movant contained in paragraph 1 of the motion are admitted.

        2.       The allegations of Movant contained in paragraph 2 of the motion are admitted.
  Case 20-40343       Doc 14     Filed 06/26/20 Entered 06/26/20 02:31:14        Desc Main
                                   Document     Page 2 of 3



       3.      The allegations of Movant contained in paragraph 3 of the motion may not be

admitted or denied as Debtor is without sufficient knowledge or information to form a belief as

to the truth and therefore make a qualified denial.

       4.      The allegations of Movant contained in paragraph 4 of the motion are admitted.

       5.      The allegations of Movant contained in paragraph 5 of the motion are admitted.

       6.      The allegations of Movant contained in paragraph 6 of the motion are denied.

       7.      The allegations of Movant contained in paragraph 7 of the motion are denied.

       8.      The allegations of Movant contained in paragraph 8 of the motion are denied.

       9.      The allegations of Movant contained in paragraph 9 of the motion are denied.

       10.     The allegations of Movant contained in paragraph 10 of the motion are denied.

       11.     The allegations of Movant contained in paragraph 11 of the motion are denied.

       12.     The allegations of Movant contained in paragraph 12 of the motion are denied.

       13.     The allegations of Movant contained in paragraph 13 of the motion are denied.

       14.     The allegations of Movant contained in paragraph 14 of the motion are denied.

       15.     The allegations of Movant contained in paragraph 15 of the motion are denied.

        WHEREFORE, PREMISES CONSIDERED, Debtor respectfully prays that Movant's

Motion For Relief From Automatic Stay be denied and for such other and further relief as the

Court may deem just and appropriate.
  Case 20-40343        Doc 14      Filed 06/26/20 Entered 06/26/20 02:31:14         Desc Main
                                     Document     Page 3 of 3



Dated: June 25, 2020.
                                                     Respectfully Submitted,

                                                     HERRIN LAW, PLLC

                                                     /s/ C. Daniel Herrin
                                                     C. Daniel Herrin
                                                     State Bar No. 24065409
                                                     4925 Greenville, Suite 455
                                                     Dallas, TX 75206
                                                     214.810.5294 Phone
                                                     469.327.2902 Fax
                                                     ATTORNEY FOR DEBTOR


                                  CERTIFICATE OF SERVICE

                The undersigned hereby certifies that on June 26, 2020, a true and correct copy of

the foregoing Response to Motion For Relief From Stay was served on the following parties in

interest by first class mail or electronic notice:

CHAPTER 13 TRUSTEE
Carey D. Ebert

U.S. TRUSTEE


DEBTOR
Philip Steele Warren
1113 Grassmere Drive
Richardson, TX 75080

OPPOSING COUNSEL
Angie Marth, Esq.
GHIDOTTI BERGER
600 E. John Carpenter Fwy., Ste. 175
Irving, TX 75062


                                                         By: /s/ C. Daniel Herrin
                                                         C. Daniel Herrin
                                                         State Bar No. 24065409
